Case 5:17-cv-00072-BLF Document 682-7 Filed 07/31/20 Page 1 of 3




  EXHIBIT 6


        Redacted
           Case 5:17-cv-00072-BLF Document 682-7 Filed 07/31/20 Page 2 of 3

     NEW YORK                                                                                                 SHANGHAI
      LONDON                                                                                                   ATLANTA
    SINGAPORE                                                                                                 BALTIMORE
   PHILADELPHIA                                  FIRM and AFFILIATE OFFICES                                  WILMINGTON
     CHICAGO                                                                                                     MIAMI
  WASHINGTON, DC                                                                                             BOCA RATON
  SAN FRANCISCO                                                                                              PITTSBURGH
                                                MATTHEW C. GAUDET
  SILICON VALLEY                                                                                               NEWARK
                                             DIRECT DIAL: +1 404 253 6902
     SAN DIEGO                              PERSONAL FAX: +1 404 393 1908                                     LAS VEGAS
    LOS ANGELES                            E-MAIL: MCGaudet@duanemorris.com                                  CHERRY HILL
      TAIWAN                                                                                                 LAKE TAHOE
      BOSTON                                      www.duanemorris.com                                         MYANMAR
     HOUSTON                                                                                                     OMAN
      AUSTIN                                                                                           A GCC REPRESENTATIVE OFFICE
                                                                                                            OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                        ALLIANCES IN MEXICO
                                                                                                            AND SRI LANKA




June 15, 2020


VIA E-MAIL

Juanita R. Brooks
FISH & RICHARDSON P.C.
12390 El Camino Real, Suite 100
San Diego, CA 92130

          Re:        Finjan, Inc. v. Cisco Systems Inc.
                     Case No. 5:17-cv-00072-BLF (N.D. Cal.)

Dear Juanita:

        It has come to our attention based on public reports that Finjan Holdings, Inc. (“Finjan”)
has entered into an agreement (the “Agreement”) with affiliates of Fortress Investment Group LLC
(“Fortress”), including but not limited to CFIP Goldfish Holdings LLC and CFIP Goldfish Merger
Sub Inc., for all outstanding shares of common stock for $1.55 per share in cash, representing an
aggregate equity value of approximately $43.9 million.

        It also appears from public reports that, in return for this purchase price, Finjan has agreed
to transfer to Fortress, among other things: (i) almost $30 million of cash; plus (ii) the IBM patent
portfolio that Finjan acquired for almost                 ; plus (iii) all of the legacy Finjan patent
portfolio, including all of the patents-in-suit; plus (iv) the rights to the claims in all existing
lawsuits, including the lawsuit against Cisco . These facts would place a value on the entire Finjan
patent portfolio of less than             . The value of a license to the 5 patents-in-suit against
Cisco would obviously be a small fraction of that amount.

        These facts are highly relevant to the damages issues in this case. Pursuant to Federal Rule
of Civil Procedure 26(e), therefore, Cisco requests that Finjan, Inc. supplement its responses to the
relevant Cisco interrogatories and requests for production and supplement its document production
to provide the Agreement and any information, communications, and documents related to or
arising from the Agreement, including Finjan’s communications with Finjan’s shareholders,
Finjan’s communications with Fortress or any related entity, any other document or agreement
D UANE M ORRIS LLP
1075 PEACHTREE STREET NE, SUITE 2000   ATLANTA, GA 30309-3929                 PHONE: +1 404 253 6900    FAX: +1 404 253 6901
        Case 5:17-cv-00072-BLF Document 682-7 Filed 07/31/20 Page 3 of 3



Juanita R. Brooks
June 15, 2020
Page 2

with Finjan’s shareholders, and any other document or agreement with Fortress or any related
entity. These discovery requests include but are not limited to interrogatories 4, 8, and 17 and
requests for production 17, 20, 21, 22, 23, 24, 28, 31, 33, 38, 39, 41, 42, 43, 44, and 51.

       Cisco further requests that Finjan supplement its email productions, using the same search
terms as before, for custodians Chinn, Mar-Spinola, Hartstein, and Garland for the time period
from the beginning of the negotiations with Fortress or its affiliates through present.

         In addition, please confirm that Finjan will not challenge Cisco’s issuance of documents
and deposition subpoenas pursuant to Federal Rule of Civil Procedure 45 to Fortress and the
relevant affiliates, nor challenge Cisco’s use of any information, documents, or testimony during
trial received in response to or in connection with these subpoenas.

        Please promptly inform us of any objections Finjan may have as to the requested
information and documents so that we can schedule a meet and confer as soon as possible. Cisco
reserves the right to supplement its pretrial documents, to refile pretrial motions, and to seek any
other relief from the Court as necessary.

                                                     Very truly yours,

                                                     /s/ Matthew C. Gaudet

                                                     Matthew C. Gaudet

MCG/cap
